In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00028-CR



      RODERICK UNDREA WILLIAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323472




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION

       Roderick Undrea Williams, appellant, has submitted to the trial court a personal letter

requesting dismissal of his appeal in this matter. The letter was submitted to this Court as part of

the clerk’s record, and we view the letter as the clearest possible expression of Williams’ desire

to dismiss this appeal. As authorized by Rule 42.2 of the Texas Rules of Appellate Procedure,

we grant Williams’ request. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                                 Bailey C. Moseley
                                                 Justice

Date Submitted:        September 2, 2014
Date Decided:          September 3, 2014

Do Not Publish




                                                 2